DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/24/2021, with respect to the application describing that in Figure 4, motors may wind strings or wires to change the size of the air gap have been fully considered and are persuasive.  The restriction of claim 3 has been withdrawn. In light of this, this office action is made nonfinal. 
Applicant’s additional arguments relate to the amended claims, for which new references are being used as set forth below, and thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Spratley (US Patent Application Publication 20080015666).
Regarding claim 1, Spratley teaches a sleeping device comprising a comforter (Figure 4; C) and a mattress (Figure 4; B), wherein the comforter is supported by a frame or other mechanisms (Figure 4; 26), wherein the frame or other mechanisms has fixed strings or wires (Figure 4; 24) to hang the comforter and frame or other mechanisms to a ceiling, a wall, or a larqer frame (Figure 4; 20, 18, 22, 16) to form an air gap between the comforter and the mattress such that the comforter is not in contact with some parts or most parts of a user's body underneath the comforter when the comforter is in use (Paragraph 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spratley (US Patent Application Publication 20080015666) in view of Sprocker (US Patent Application Publication 20200179202).
Regarding claim 3, Spratley does not teach wherein motors wind the strings or wires to raise or lower the comforter to change the volume of air gap underneath the comforter and above the mattress or bed, with or without temperature feedback sensors inside the space enclosed by the comforter. Stocker teaches wherein motors wind the strings or wires to raise or lower the comforter to change the volume of air gap underneath the comforter and above the mattress or bed (Paragraph 167 (see also Figure 9), describes how pulleys operated by motors wind up the belts/wires/ropes/elongate traction elements 16 which lift, in the case of Stocker, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673